United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2742
                                   ___________

Janet Elizabeth Moore,                  *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Wal-Mart Stores East, LP,               *
also known as Wal-Mart,                 *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: November 26, 2010
                                Filed: December 2, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Janet Moore appeals the District Court’s1 adverse grant of summary judgment
in her employment-discrimination action against Wal-Mart Stores East, LP. After
careful de novo review, see Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th Cir.
2004), we affirm for the reasons explained by the District Court in its thorough
opinion. Accordingly, we affirm the judgment of the District Court. See 8th Cir. R.
47B.


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.